207 F.2d 776
Jerry BENALLO, Jr.v.UNITED STATES of America.
No. 4762.
United States Court of Appeals Tenth Circuit.
October 21, 1953.

Appeal from the United States District Court for the District of Colorado.
A. X. Erickson, W. H. Erickson, Milton Berger and Albert E. Sherlock, Denver, Colo., for appellant.
Charles S. Vigil, U. S. Atty., and James Heyer, Asst. U. S. Atty., Denver, Colo., for appellee.
Before BRATTON, HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Bail reduced without written opinion.